UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4277


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTOINE HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00407-REP-1)


Submitted:   October 29, 2014              Decided:   November 20, 2014


Before MOTZ and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Charles A. Gavin, CAWTHORN, DESKEVICH & GAVIN, P.C., Richmond,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Michael A. Jagels, Special Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antoine    Hill   appeals       the    district      court’s      judgment

sentencing him to 152 months in prison after ordering in his 28

U.S.C. § 2255 (2012) proceeding that he be resentenced. 1                         Through

counsel,       Hill      asserts   that         his    152-month           sentence      is

unreasonable      because     he   argues       it    was    clear    error      for    the

district court to convert cash found in his apartment to drug

weight, thereby increasing his base offense level.                               Hill has

also filed a motion for leave to file a pro se supplemental

brief, along with his proposed pro se supplemental brief, in

which    he    restates     counsel’s    assignment         of    error,    as   well    as

additional assignments of error. 2                   Hill has also moved for a

certificate       of     appealability     as    to    his       unsuccessful      habeas

claims.       We dismiss the appeal in part, and we affirm in part.




     1
       Hill was originally sentenced to 300 months in prison.
Although the district court dismissed the majority of Hill’s
habeas claims, after finding that defense counsel provided
ineffective assistance during Hill’s sentencing proceedings, the
district court ordered that Hill be resentenced.
     2
       Because Hill is represented in the criminal matter by
counsel who has filed a merits brief, as opposed to a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), he is not
entitled to file a pro se supplemental brief in the criminal
portion of this appeal and we deny his motion.        See United
States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir. 2011)
(denying motion to file pro se supplemental brief because the
defendant was represented by counsel).



                                           2
             When    a    hybrid     appeal       such    as     Hill’s    is   before     the

court, we     have       explained    that        “[i]f    the    petitioner       seeks    to

appeal the order by raising arguments relating to the district

court’s decision whether to grant relief on his § 2255 petition,

he is appealing ‘the final order in a proceeding under § 2255’

and therefore must obtain a [certificate of appealability] under

[28 U.S.C.] § 2253 [(2012)].”             United States v. Hadden, 475 F.3d

652,   666    (4th       Cir.   2007).        “If,        on     the    other   hand,      the

petitioner seeks to appeal matters relating to the propriety of

the relief granted, he is appealing a new criminal sentence and

therefore     need       not    comply       with        § 2253’s       [certificate        of

appealability]       requirement.”            Id.    (emphasis         omitted).        Thus,

although we have jurisdiction over Hill’s challenge to his new

sentence,     as    to    any   arguments         Hill    raises       pertaining    to    the

district court’s order denying relief on his habeas claims, Hill

must establish his entitlement to a certificate of appealability

before   we    may       review    the   merits           of    the     district    court’s

dismissal.

             First, we discern no error in the district court’s

imposition     of    the    152-month    sentence          at     Hill’s    resentencing.

This court reviews a sentence for abuse of discretion.                               United

States v. Cobler, 748 F.3d 570, 581 (4th Cir.), cert. denied,

___ S. Ct. ___, 2014 WL 3556894 (U.S. July 10, 2014) (No. 14-

5307).   “The first step in our review of a sentence mandates

                                              3
that we ensure that the district court committed no significant

procedural error, such as improperly calculating the Guidelines

range or selecting a sentence based on clearly erroneous facts.”

United   States    v.   Llamas,   599       F.3d   381,   387    (4th    Cir.   2010)

(internal quotation marks and alterations omitted).                        Thus, to

avoid procedural error, a sentencing court must first correctly

calculate the applicable Guidelines range.                See United States v.

Hernandez, 603 F.3d 267, 270 (4th Cir. 2010).                       “In assessing

whether a sentencing court has properly applied the Guidelines,

we review factual findings for clear error and legal conclusions

de novo.”   Llamas, 599 F.3d at 387.

            We reject Hill’s assertion that the cash bundle found

by law enforcement in a bedroom of Hill’s residence should not

have been converted to increase the drug weight with which Hill

was attributed because it was located in an area away from the

drugs discovered and because Hill insisted that the money was

proceeds    from    a   personal       injury      settlement      he    previously

received.    A district court may consider the drug equivalent of

cash seized as relevant conduct for purposes of calculating the

drug   weight   attributable      to    a    defendant.         United   States   v.

Hicks, 948 F.2d 877, 882 (4th Cir. 1991).                  “The calculation of

the amount of drugs which results in the establishment of the

base offense level is a factual determination subject to review

only for clear error.”       Id. at 881.           This court will “find clear

                                        4
error only if, on the entire evidence, [it is] left with the

definite and firm conviction that a mistake has been committed.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks and citation omitted).                                      We discern no

clear error in the district court’s decision to include in the

drug weight amount with which Hill was attributed the value of

the   cash       bundle      found       in    Hill’s        residence.             Accordingly,        we

affirm Hill’s 152-month sentence.

                 To    the     extent         Hill        seeks    to     appeal       the       district

court’s decision to dismiss his habeas claims, an appeal may not

be    taken      to     this    court         from     the       final    order       in     a    §   2255

proceeding            unless        a    circuit          justice        or     judge        issues      a

certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2012).                     A

certificate            of    appealability                 will     not       issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                       When the district court denies relief

on    the        merits,        a       prisoner           satisfies          this     standard        by

demonstrating           that        reasonable            jurists       would       find     that      the

district         court’s       assessment         of       the    constitutional             claims     is

debatable        or     wrong.           Slack    v.       McDaniel,          529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,            and    that       the    motion       states    a    debatable

                                                      5
claim of the denial of a constitutional right.             Slack, 529 U.S.

at 484-85.    We have reviewed the record and conclude that Hill

has failed to make a substantial showing of the denial of a

constitutional right.        Accordingly, we deny a certificate of

appealability and dismiss the habeas portion of Hill’s appeal.

           Based on the foregoing, we deny Hill’s motion to file

a pro se supplemental brief, deny a certificate of appealability

and dismiss the appeal in part, and we affirm in part.                    We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      6